Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Jessica Kiser on April 28, 2022.

The application has been amended as follows: 
In the Amendment filed on 4/20/2022:

Claim 5, line 2, replace “a wall” by –the one side wall--;

Claim 14, line 2, after “each” insert –respective--;

Claim 22, line 1, after “wherein” insert --the--;

Claim 23, line 6, replace “ceiling walls” by –ceiling wall--;

Claim 24, line 3, replace “one of the first side wall and the second side wall” by –the respective first side wall and second side wall--,
Claim 24, lines 4-5, replace “one of the first side wall and the second side wall” by –the respective first side wall and second side wall--;

Claim 25, line 1, after “wherein” insert --the--;

Claim 26, line 3, replace “one of the first side wall and the second side wall” by –the respective first side wall and second side wall--,
Claim 26, lines 4-5, replace “one of the first side wall and the second side wall” by –the respective first side wall and second side wall--.

Allowable Subject Matter
Claims 1, 3-14, and 21-26 are allowed.  Claims 3-10, 21, 22, and 23-26 have been renumbered as 2-9, 15, 10, and 16-19, respectively.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest (i) in combination with all the elements recited in each of the independent claims 1, 11, a drawer retainer removably coupled to one side wall included in the pair of side walls of the enclosure outside of the internal space and configured to change from a locked configuration to an unlocked configuration, wherein the drawer retainer is configured to extend into the internal space and engage the storage drawer in the locked configuration to block movement of the storage drawer further away from the enclosure when the storage drawer is in the opened position and configured to disengage selectively from the enclosure so that the storage drawer is movable to disengage from the storage-drawer support when the retainer is in the unlocked configuration; (ii) in combination with all the elements recited in independent claim 23, a first drawer retainer removably coupled to the first side wall of the enclosure outside the internal space and a second drawer retainer removably coupled to the second side wall of the enclosure outside of the internal space, and the first and second drawer retainers configured to change from a locked configuration to an unlocked configuration, wherein the first and second drawer retainers are configured to extend into the internal space and engage the storage drawer in the locked configuration to block movement of the storage drawer further away from the enclosure when the storage drawer is in the opened position and configured to disengage selectively from the enclosure so that the storage drawer is movable to disengage from the storage-drawer support when the first and second drawer retainers are in the unlocked configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
April 28, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637